Case 4:19-cv-10098-JEM Document 59 Entered on FLSD Docket 09/23/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                    KEY WEST DIVISION

                       Case Number: 19-10098-CIV-MARTINEZ-OTAZO-REYES


  KEVIN RODRIGUEZ,

          Plaintiff,

  vs.

  ISLAND HOME BUILDERS INC., et al.,

        Defendants.
  __________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a Report and Recommendation on Plaintiff’s motion for bill of costs and

  motion for attorneys’ fees. [ECF Nos. 41, 42]. Judge Otazo-Reyes recommends that the motion be

  granted in part: that Plaintiff be awarded $14,700 in attorneys’ fees and $1,120 in costs, for a total

  award of $15,820. [ECF No. 58]. This Court has reviewed the entire file and record and notes that

  no objections have been filed. After careful consideration, it is:

          ORDERED and ADJUDGED that

          1.      The Report and Recommendation [ECF No. 58] is AFFIRMED and ADOPTED.

          2.      Plaintiff’s motion for bill of costs and motion for attorneys’ fees [ECF Nos. 41, 42]

  are GRANTED IN PART AND DENIED IN PART. Plaintiff shall be awarded $14,700 in

  attorneys’ fees and $1,120 in costs, for a total award of $15,820.

          DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of September,
  2020.
                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
